Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement filed on July 19, 2021 has been considered by the Examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Black et al. (WO 02/060302) (cited by applicant).
Regarding claims 1 and 13, Black et al. discloses a smart toaster having a sensor assembly (Fig. 11) for installation in an appliance (toaster 10/100) to detect a chromatic property of a product (bread 430) that is to be heated in the appliance, the appliance having a chamber (via slot 30a, 30b) to receive the product 
Regarding claim 2, Black et al. discloses the reflector (1010) is located so that the wall (Fig. 4 shown the bread product 430 is surrounded by the wall) is located between the reflector (1010) and the light sensor (1040) (Fig. 4 and 11)
Regarding claim 3, Black et al. discloses the reflector (1010) is a first reflector and the assembly includes a second reflector (1010), the second reflector being located between the wall (Fig. 4 shown the bread product 430 is surrounded by the wall) and the sensor device (1040) (Fig. 4 and 11).
Regarding claims 9 and 14, Black et al. discloses the wall portion (Fig. 4 shown the bread product 430 is surrounded by the wall) is at least one aperture (Fig. 4 shown . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 7 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Black et al. (WO 02/060302) in view of Battu (US Pat. 6,730,888) (previously cited).
Regarding claim 4, Black et al. discloses substantially all features of the claimed invention as set forth above except the sensor assembly includes a heat sink located between the wall and sensor device, the heat sink providing for passage of the source light beam and the reflected beam.  Battu discloses the sensor assembly (40) includes a heat sink (44) located between the wall (6) and sensor device (42), the heat sink providing for passage of the source light beam and the reflected beam (Fig. 6-8; Col. 9, Line 66 to Col. 10, Line 11).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Black et al., the sensor assembly includes a heat sink located between the wall and sensor device, the heat sink providing for passage of the source light beam and the reflected beam, as taught by Battu, for the purpose of protecting sensor assembly from radiation from the heating element.
Regarding claim 7, Battu discloses a heat sink (44) is firmly connected to at least portion of the sensor device (42) to at least aid in stabilizing the temperature of a portion of the sensor device  (Fig. 6-8; Col. 9, Line 66 to Col. 10, Line 11).
Regarding claim 10, Battu discloses the wall (6) includes reflectors that at least aid in reflecting radiant energy back toward positions of the product (Fig. 6; Col. 9, Line 66 to Col. 10, Line 5).
Regarding claim 11, Black et al. discloses in combination with a toaster (10, 100), and wherein the sensor assembly (Fig. 4 and 11) is housed within the toaster.
Regarding claim 12, Black et al. discloses the wall (Fig. 4 shown the bread product 430 is surrounded by the wall) is vertically oriented (Fig. 1).  Battu discloses the wall (6) is vertically oriented (Fig. 6).
Claims 4-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Black et al. (WO 02/060302) in view of Mothrath et al. (US Pat. 4,913,046) (cited by applicant).
Regarding claim 4, Black et al. discloses substantially all features of the claimed invention as set forth above except the sensor assembly includes a heat sink located between the wall and sensor device, the heat sink providing for passage of the source light beam and reflected beam thereby.  Mothrath et al. discloses the sensor assembly includes a heat sink (19/21/23) located between the wall (8) and sensor device (1), the heat sink providing for passage of the source light beam and reflected beam thereby (Fig. 2; Col. 4, Lines 10-57).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Black et al., the sensor assembly includes a heat sink located between the wall and sensor device, the heat sink providing for passage of the source light beam and reflected beam thereby, as taught by Mothrath et al., for the purpose of protecting sensor assembly from radiation from the heating element.
Regarding claims 5-6, Black et al. discloses the reflector (1010)  is a first reflector and the assembly includes a second reflector (1010), the second reflector being located between the wall (Fig. 4 shown the bread product 430 is surrounded by the wall) and the sensor device (1040) (Fig. 4 and 11).  Mothrath et al. discloses a heat insulator (4/6) is located between a second reflector and the heat sink (19/21/23) (Fig. 2; Col. 3, Lines 40-49).
Regarding claim 8, Mothrath et al. discloses the heat shields (6) includes projections (28) that provide passages through which air passes to cool the sensor assembly (Fig. 2).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Black et al. (WO 02/060302).
Regarding claim 15, Black et al. discloses substantially all features of the claimed invention as set forth above including the reflector (1010) (Fig. 11) except the reflector is movable so that the light source engages a further portion of the product.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Black et al., the reflector is movable so that the light source engages a further portion of the product, for the purpose of detecting various location of the product thereby improving browning of the product.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Black et al. (WO 02/060302) in view of Richardson et al. (US Pub. 2015/0185138) (previously cited).
Regarding claim 16, Black et al. discloses substantially all features of the claimed invention as set forth above except a lens that intercepts the source of beam and reflect the beam.  Richardson et al. discloses a lens (110) that intercepts the source of beam (108) and reflect the beam (Fig. 1; Par. 64).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Black et al., a lens that intercepts the source of beam and reflect the beam, as taught by Richardson et al., for the purpose of focusing the light onto an area of the surface of the bread.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Park (US Pub. 2008/0279998) discloses an electric toaster.  Manning et al. (US Pub. 2016/0287576) disclose a method and an apparatus for processing food stuff.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG D NGUYEN whose telephone number is (571)270-7828. The examiner can normally be reached Mon-Fri 9AM - 9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571)272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/HUNG D NGUYEN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        10/21/2021
HUNG D. NGUYEN
Primary Examiner
Art Unit 3761